DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fin extends radially inward from the passageway surface, wherein the fin comprises a root portion joined to the passageway surface and a tip portion opposite the root portion, wherein the tip portion of the fin operatively engages the outer stem surface to form a seal” in claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite “the fin extends radially inward from the passageway surface, wherein the fin comprises a root portion joined to the passageway surface and a tip portion opposite the root portion, wherein the tip portion of the fin operatively engages the outer stem surface to form a seal”.  Neither the specification nor the drawings disclose the structure recited in the above claims.  Claims 17-19 depend from claim 16 and therefore inherit the deficiencies thereof.
 A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971) MPEP 2173.03
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 9, 10, 12, 14 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. 2015/0108387).
	Regarding claim 1, Smith discloses a valve (Fig. 5: 210) for a dispenser, the valve comprising: a valve body (230) extending about a longitudinal axis, the valve body defining an outer surface and an inner passageway (258), wherein the inner passageway comprises a first passageway opening (top of 258) and a second passageway opening (bottom of 258) and a passageway surface extending from the first passageway opening to the second passageway opening; and a valve stem (240) extending through the inner passageway (seen in Fig. 5), a first portion (between 242 and 247) of the stem extends through the first passageway opening, a second portion (between 249 and 241b) substantially surrounded by the passageway surface, and a third portion (248) extends through the second passageway opening; wherein the valve stem comprises an outer stem surface and an inner stem surface (246) opposite the outer stem surface, a fin (270) extending radially outward from the outer stem surface; and a first orifice (241a) extending from the outer stem surface to the inner stem surface, wherein the inner stem surface defines a channel (246) in fluid communication with the first orifice, wherein the fin comprises a root portion joined to the outer stem surface and a tip portion opposite the root portion, and wherein the tip portion of the fin operatively engages the passageway surface to form a seal (¶ [0047]).
	Regarding claim 2, Smith a resilient member (254) operatively engaging the stem (240).
Regarding claim 3, Smith discloses that the resilient member (254) is made from a polymer. (¶ [0050])
Regarding claim 4, Smith discloses a retaining member (248) configured to engage a portion of the valve body (at 260) adjacent to the second passageway opening.
Regarding claim 9, Smith discloses that the channel (246) extends from the retaining member (at 241a) to a dispensing opening (opening of 242).
Regarding claim 10, Smith discloses that the fin has a pre-engagement angle of 90 degrees.
Regarding claim 12, Smith discloses that the stem is configured to move from a first position to a second position.  (¶ [0048]: “the valve stem 240 is pressed vertically during actuation”)
Regarding claim 14, Smith discloses that the passageway surface comprises a protrusion (60) extending radially inward.
Regarding claim 20, Smith discloses a pressurizable container for dispensing a product, the pressurizable container comprising: a valve body (230) extending about a longitudinal axis, the valve body defining an outer surface and an inner passageway (258), wherein the inner passageway comprises a first passageway opening (top of 258) and a second passageway opening (bottom of 258) and a passageway surface extending from the first passageway opening to the second passageway opening; and a valve stem (240) extending through the inner passageway (seen in Fig. 5), wherein a first portion (between 242 and 247) of the stem extends through the first passageway opening, an intermediate portion (between 249 and 241b) substantially surrounded by the passageway surface, and a lower portion (248) extends through the second passageway opening; wherein the valve stem comprises an outer stem surface and an inner stem surface (146) opposite the outer stem surface, and15789P35 a fin (70) extending radially outward from the outer stem surface, wherein the fin comprises a root portion joined to the outer 
Regarding claim 21, Smith discloses an outer container (112) defining an open top (through 118) and having a bottom (¶ [0049]: “bottom”), wherein the valve body is disposed on the open top.
Regarding claim 22, Smith discloses a propellant disposed in the outer container (¶ [0029]).
Allowable Subject Matter
Claims 5-8, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires a second fin extending from the outer surface of the valve stem.  Smith discloses a single fin and barring improper hindsight analysis, it would not have been obvious to modify Smith’s valve stem with a second fin.  Claims 6 and 7 depends from claim 5.
	Claim 8 requires a second orifice located between the first portion of the stem and the fin.  Smith discloses an orifice between the third portion and the fin and it would not have been obvious, barring improper hindsight analysis, to modify Smith to arrive at the claimed structure.
Claim 11 requires a secondary material disposed on the tip portion of the fin.  Smith is silent in regards to a secondary material on a tip portion of the fin and it would not have been obvious, barring improper hindsight analysis, to modify Smith to arrive at the claimed structure.
	Claim 13 requires that the passageway surface defines a passageway vent (82).  Smith fails to disclose such structure.  Furthermore, a vent would be contradictory to Smith’s function, since the container of Smith is pressurized.
	Claim 15 requires a second fin extending radially inward from the passageway surface.  Smith discloses a fin extending radially from an outer surface of the stem but fails to disclose second fin either on the stem or extending radially inward from the passageway surface and it would not have been obvious to modify Smith as directed by the claim, barring improper hindsight analysis.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 requires a fin extending radially inward from the passageway surface.  Smith discloses a fin extending radially from an outer surface of the stem but fails to disclose second fin either on the stem or extending radially inward from the passageway surface and it would not have been obvious to modify Smith as directed by the claim, barring improper hindsight analysis.  Claims 17-19 depend from claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection.
Instant Claim
Co-pending Application
Co-pending claim
Note
1
16/914512
1
de Schrijver (U.S. Pat. 8,905,273) discloses a valve seal on a third portion of a valve stem.
2
16/914517
16-19

3
16/914512
1-3
Smith (U.S. Pub. 2015/0108387) discloses a resilient member (254) is made from a thermoplastic elastomer. (¶ [0050])
4



5
16/914512
1, 5

6
16/914512
1, 5, 7

7



8
16/914512
1, 5, 7

9
16/914519
16

10



11



12



13



14



15



16



17



18



19
16/914509
1, 10

20
16/914512
18

21
16/914523
9, 10
It would be obvious to have a bottom on a container opposite an open top.
22
16/914523
9, 11



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754